Name: Council Regulation (EEC) No 2266/88 of 19 July 1988 fixing the basic price and the standard quality for slaughtered pigs for the period 1 July 1988 to 31 October 1989
 Type: Regulation
 Subject Matter: animal product;  consumption
 Date Published: nan

 Official Journal of the European Communities 26 . 7 . 88No L 199 / 16 COUNCIL REGULATION (EEC) No 2266 / 88 of 19 July 1988 fixing the basic price and the standard quality for slaughtered pigs for the period 1 July 1988 to 31 October 1989 Whereas , as a result , Regulation (EEC ) No 1971 / 87 ( 8 ), which fixed the basic price and the standard quality for slaughtered pigs for the period 1 November 1987 to 31 October 1988 should be repealed , HAS ADOPTED THIS REGULATION: Article 1 1 . For the period 1 November 1988 to 31 October 1989 the basic price for slaughtered pigs of the standard quality shall be 2 033,30 ECU per tonne . 2 . By way of derogation from Article 4 ( 1 ) of Regulation (EEC) No 2759 / 75 , the price provided for in paragraph 1 above shall apply from 1 July 1988 to 31 October 1989 . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC ) No 2759 / 75 of 29 October 1975 on the common organization of the market in pigmeat ( 1 ), as last amended by Regulation (EEC) No 3906 / 87 ( 2 ), and in particular Article 4 (4 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas , when the basic price for slaughtered pigs is fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for t;he agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regulation (EEC ) No 2759 / 75 for a standard quality defined by reference to Council Regulation (EEC) No 3220 / 84 of 13 November 1984 determining the Community scale for grading pig carcases ( 6 ), as amended by Regulation (EEC) No 3530 / 86 ( 7 ); Whereas , because of the close interdependence which exists between the market in pigmeat and the market in cereals , the basic price for slaughtered pigs should be made to apply , for the current year , from the beginning of the marketing year in the cereals sector , and whereas , therefore , a derogation should be provided for from Article 4 ( 1 ) of Regulation (EEC) No 2759 / 75 ; Article 2 The standard quality shall be defined in terms of carcase weight and lean meat content , determined in accordance with Article 2 (2 ) and (3 ) of Regulation (EEC) No 3220 / 84 , as follows : ( a ) carcases weighing 60 to less than 100 kilograms: grade U ; (b ) carcases weighing 100 to less than 130 kilograms : grade R; (c) carcases weighing 130 to 160 kilograms: grade O. Article 3 Regulation (EEC) No 1971 / 87 is hereby repealed . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1988 . ») OJ No L 282 , 1 . 11 . 1975 , p . 1 . *) OJ No L 370 , 30 . 12 . 1987 , p . 11 . 3 ) OJ No C 139 , 30 . 5 . 1988 , p . 51 . «) OJ No C 167 , 27 . 6 . 1988 . *) OJ No C 175 , 4 . 7 . 1988 , p . 33 . «) OJ No L 301 , 20 . 11 . 1984 , p . 1 . ?) OJ No L 326 , 21 . 11 . 1986 , p . 8 . ( 8 ) OJ No L 184 , 3 . 7 . 1987 , p. 25 . Official Journal of the European Communities No L 199 / 1726 . 7 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS